

114 S427 IS: Domestic Reduction In Vehicle Expenditure and Lowering Emissions from State Sources Act of 2015
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 427IN THE SENATE OF THE UNITED STATESFebruary 10, 2015Mrs. Shaheen (for herself, Mr. Lankford, Mr. Kirk, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo reduce the number of nonessential vehicles purchased and leased by the Federal Government, and
 for other purposes.1.Short titleThis Act may be cited as the Domestic Reduction In Vehicle Expenditure and Lowering Emissions from State Sources Act of 2015 or the DRIVE LESS Act.2.Reduction of the number of nonessential vehicles purchased and leased by the Federal Government(a)Review of nonessential vehicle purchaseThe Director of the Office of Management and Budget, in consultation with the head of the relevant Executive agency, shall complete each of the following:(1)Determine the total dollar amount obligated by each Executive agency to purchase civilian vehicles in fiscal year 2010.(2)Determine the total dollar amount obligated by each Executive agency to lease civilian vehicles in fiscal year 2010.(3)Determine the total number of civilian vehicles purchased by each Executive agency in fiscal year 2010.(4)Determine the total number of civilian vehicles leased by each Executive agency in fiscal year 2010.(5)Determine the total dollar amount that would be 20 percent less than the dollar amount determined under paragraphs (1) and (2) for each Executive agency.(b)Reduction of
 nonessential vehicle purchaseFor each of fiscal years 2016 through 2020, each Executive agency may not obligate more than the dollar amount determined under subsection (a)(5) for the Executive agency to purchase or lease civilian vehicles.(c)SharingThe Administrator of General Services shall ensure that an Executive agency may share excess or unused vehicles with another Executive agency that may need temporary or long-term use of additional vehicles through the Federal Fleet Management System.(d)National
 security exceptionThe limits on the purchase and procurement of vehicles under this section shall not apply to the purchase or procurement of any vehicle that has been determined by the President to be essential for reasons of national security.(e)DefinitionsIn this section:(1)Civilian
 vehicleThe term civilian vehicle means a vehicle that is not used for purposes of military combat, the training or deployment of members of the Armed Forces, or such other uses as determined by the Director of the Office of Management and Budget, in consultation with the Administrator of General Services.(2)Executive
 agencyThe term Executive agency has the meaning given that term under section 105 of title 5, United States Code.